*776MEMORANDUM OPINION
In this post-conviction case, the Court of Appeals affirmed the judgment of the circuit court without opinion. Friar v. State of Oregon, 103 Or App 130, 796 P2d 401 (1990). After the petition for review was allowed, the state filed a response confessing error, stating,
“Consequently, the state agrees that this case should be remanded to the circuit court for further proceedings, in which further testimony need not be taken, but in which the court should reconsider its decision, in the light of petitioner’s testimony concerning her state of mind at the time of her entry of plea.”
Accordingly, the decision of the Court of Appeals and the judgment of the circuit court are reversed. This case is remanded to the circuit court for further proceedings.